     Case 9:19-cv-00099-DLC-KLD Document 60 Filed 06/05/20 Page 1 of 1


                 IN THE UNITED STATES DISTRICT COURT                 t:1i1:o
                     FOR THE DISTRICT OF MONTANA         JUNO S 2i
                          MISSOULA DIVISION         c,~T!c. V s _ '020
                                                                   Distr,;Cf 0.,°'strict C
                                                                        ~- Mont OLJrt
                                                                         ~Ou/a ana

 JAYL. TIMLICK,
                                                  CV 19-99-M-DLC-KLD
                     Plaintiff,
                                                           ORDER
        vs.

 LIBERTY MUTUAL INSURANCE
 COMPANY and SAFECO INSURANCE
 COMP ANY OF ILLINOIS,

                     Defendants.


      Pursuant to the parties' Stipulation for Dismissal with Prejudice (Doc. 59),

      IT IS ORDERED that this action is DISMISSED WITH PREJUDICE, the

parties to bear their own costs and attorneys' fees. All deadlines are VA CATED

and any pending motions are DENIED as moot.

      DATED this ~         day of June, 202 .




                                      Dana L. Chris ensen, District Judge
                                      United States District Court




                                         1
